Citation Nr: 0519286	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  96-14 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for bilateral Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION


The appellant had verified active duty from July 1984 to 
December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's 
application to reopen a claim for service connection for 
bilateral Achilles tendonitis.

The appellant participated in a decision review officer (DRO) 
hearing in August 1996.  This claim was then appealed to the 
Board.  

The appellant participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in August 1997.

In October 1997, the Board remanded this claim to verify the 
appellant's service in the Army ROTC training program for the 
summers of 1982 and 1983 and to obtain all medical treatment 
records pertaining to such training.

In a statement from the appellant's representative dated 
March 2005, it was asserted that the RO committed clear and 
unmistakable error (CUE) in not granting service connection 
for aggravation of the appellant's bilateral Achilles 
tendonitis.  As such, this issue is referred back to the RO 
for further adjudication and will not be addressed further by 
the Board.


FINDINGS OF FACT


1.  An unappealed rating decision in January 1992 denied the 
appellant's claim of entitlement to service connection for 
bilateral Achilles tendonitis.


2.  Evidence submitted since the January 1992 RO decision 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW


The January 1992 rating decision is final.  Evidence received 
since the January 1992 rating decision is not new and 
material and the veteran's claim of entitlement to service 
connection for bilateral Achilles tendonitis is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (as 
in effect prior to August 29, 2001); 38 C.F.R. §§ 3.104(a), 
20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes that the appellant has alleged that her 
service medical records are incomplete.  The record reflects 
that service medical records for the appellant were obtained 
in 1991.  Following receipt from the National Personnel 
Records Center (NPRC) of only a few scattered service medical 
records that documented only active duty for training 
(ACDUTRA) for the summer of 1983 and active duty from July 
1984 to December 1984, following the Board remand in October 
1997, the RO made several additional requests for service 
medical records.  In June 1999, the RO requested medical 
records from Fort Bragg from June 1982 to August 1983.  NPRC 
responded that no records were available for that time 
period.  In July 2001, the chief of medical records from Fort 
Knox sent a letter to the RO that stated no medical records 
were available, and to consult NPRC.  In August 2001, the RO 
received a letter from the Womack Army Medical Center at Fort 
Bragg, which stated the appellant was not in their system.  
Accordingly, the Board concludes that adequate efforts to 
obtain additional service medical records have been 
undertaken.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).

Moreover, as will be explained in further detail below, the 
outcome of this claim hinges on the medical nexus evidence, 
or more precisely the absence thereof.  Even accepting the 
appellant's statements as to the aggravation she allegedly 
incurred in service, there is no medical explanation linking 
the reported injuries to her current disability.  Thus, 
regardless of whether the missing service medical records 
from 1982 establish aggravation of the appellant's bilateral 
Achilles tendonitis, this claim would remain in the same 
procedural posture.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated March 2004, the RO 
informed the appellant of the elements necessary to 
substantiate her claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The March 2004 letter informed the 
appellant that the VA was responsible for obtaining relevant 
records from any Federal agency.  This included medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment) or from the 
Social Security Administration.  The letter also informed the 
appellant that the VA would make reasonable efforts to obtain 
records not held by a Federal agency.  This included records 
from State or local governments, private doctors and 
hospitals or current or former employers.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The February 2001 letter from the RO requested that 
the appellant provide information regarding when and who 
treated her for her disability.  The March 2004 letter 
requested the appellant provide evidence showing that her 
condition began in service.  The appellant was also requested 
to provide the company, battery and/or battalion she was 
associated with during the summer of 1982, documents showing 
her reserve status and any separation documentation.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO did not send a letter 
specifically requesting that the appellant provide any 
evidence in her possession that pertained to her claim (as 
required by 38 C.F.R. § 3.159 (b)), it is determined that the 
appellant is not prejudiced by such failure.  The RO has 
consistently requested the appellant provide information 
about where and by whom she was treated for her Achilles 
tendonitis.  There are no outstanding records to obtain.  
When the appellant has provided information about where she 
was treated for her claimed condition, the VA has obtained 
said records.  Therefore, for all of the aforementioned 
reasons, it is determined that the appellant was not 
prejudiced by the RO's not specifically requesting that she 
provide any evidence in her possession that pertained to her 
claim.  

It is noted that pursuant to 38 U.S.C.A. § 5103, upon receipt 
of a substantially complete application, the RO must provide 
the appellant with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in January 1992, it is determined that she is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in January 1992 predated the 
VCAA, the required notices described in the VCAA could not 
have been given before then.  Furthermore, VA has 
consistently asked the appellant for information about where 
and by whom she was treated for her bilateral Achilles 
tendonitis throughout the more than 10 years that her claim 
has been adjudicated.

There are no outstanding records to obtain.  When the 
appellant has provided information about where she was 
treated for her claimed conditions, VA has obtained the 
records.  The appellant was not prejudiced by the timing of 
the notices contained in the February 2001 and March 2004 
VCAA letters.  Following those letters, the development of 
the claim continued, and, in July 2003 and January 2005, the 
claim was reviewed and the appellant was sent a supplemental 
statement of the case.  As a result, the appellant was 
provided the required notices and she was afforded an 
opportunity to respond after she was fully informed of the 
evidence needed to substantiate the claim.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.
Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Background

On the active duty for training (ACDUTRA) entrance Standard 
Form (SF) 88, dated June 1983, the examiner noted that the 
appellant's feet were abnormal.  It was noted that the 
appellant had asymptomatic flat feet, Achilles tendonitis and 
hammertoes.  The examiner deemed the appellant qualified for 
duty.  On the entrance SF 93, dated June 1983, the appellant 
stated that she was in good physical condition and not using 
any type of medication.  She indicated that she did have foot 
trouble.  The reviewing examiner stated that the appellant 
had Achilles tendonitis for three weeks.  

An orthopedic note dated June 1983 stated that the appellant 
had a history of Achilles tendonitis that was currently 
asymptomatic and the appellant was fit for duty.  The 
appellant was referred to the Womac Army Hospital for felt 
heel pads, inserts and boot padding.  In July 1983 a medical 
note from Fort Bragg stated that the appellant was seen for 
complaints of pain in the Achilles tendon.  She went to Womac 
Army Hospital where she received boot inserts, which were 
irritating her tendon.  There was no indication of swelling, 
but the tendon was tender.  Both Achilles tendons were 
slightly bruised.  The appellant was diagnosed with Achilles 
tendonitis.

Later in July 1983, the appellant was seen at the Podiatry 
Clinic at Womac Army Hospital.  The appellant presented with 
complaints of painful heels bilaterally.  There was 
tenderness over the bilateral Achilles tendons with pain over 
the bursa.  Padding was added to the back of her boots.

On the appellant's SF 88, dated July 1984, upon clinical 
evaluation the examiner noted that the appellant's feet were 
normal and that she was physically qualified for Airborne 
training.

Also in July 1984, heel pads and boot padding were requested 
for the appellant for jump school at Fort Gordon.  A 
provisional diagnosis of Achilles tendonitis was noted.

In early August 1984, the appellant was seen by the Podiatry 
Section complaining of right Achilles pain for the past week.  
Slight edema with possible early crepitus was noted.  The 
examiner's impression was tendonitis of the right foot.  The 
following day the veteran was put into a short leg cast for 
her Achilles tendonitis.

In late August 1984 a Podiatry note indicated that the 
appellant's tendonitis was resolving.

No further service medical records were associated with the 
claims folder.

The appellant filed her original claim for service connection 
for bilateral Achilles tendonitis in August 1991.  

The veteran submitted to a VA examination in September 1991.  
The examiner diagnosed her with bilateral Achilles tendonitis 
and noted the service medical records detailed above.  No 
nexus statement was made.

In January 1992, the RO denied her claim based on the service 
medical record in August 1984 that indicated her condition 
resolved.

The appellant did not appeal the RO's decision within one 
year from the date of the adverse rating decision and the 
decision became final.

The appellant filed to reopen her claim in October 1994.  The 
evidence submitted in support of her claim consisted of the 
following: outpatient records from the VAMC East Orange that 
showed complaints of right foot pain and a diagnosis of acute 
chronic Achilles tendonitis and treatment with cam walkers.  
The appellant submitted a medical statement from Dr. D.C. 
dated May 1991 that indicated her ability to return to work 
due to resolving Achilles tendonitis.  The appellant also 
submitted a medical statement from Dr. G. dated May 1991 and 
June 1991 that showed treatment for Achilles tendonitis from 
May to June 1991.

The appellant submitted to a VA feet examination in November 
1995.  The examiner diagnosed the appellant with recurrent 
Achilles tendonitis.  The heels were not demonstrative of 
spurs.  The right foot showed mild muscular cuneiform 
degenerative disease.  In November 1995 the RO found that new 
and material evidence sufficient to reopen her claim for 
service connection had not been submitted.

The appellant submitted a timely notice of disagreement in 
January 1996.  A subsequent rating decision in January 
continued to find that new and material evidence sufficient 
to reopen the appellant's claim had not been submitted.  The 
appellant then submitted a timely notice of appeal in March 
1996.

An x-ray report of the feet dated July 1996 indicated that 
the right foot had no abnormality and the left foot 
demonstrated slight degenerative joint disease in the dorsal 
aspect of scapho-cuneiform joint.

The appellant participated in a decision review officer (DRO) 
hearing in August 1996.  In a supplemental statement of the 
case (SSOC) dated January 1997, the DRO continued the denial 
of the appellant's claim.
In August 1997 the appellant submitted personal statements 
from her parents and husband.

The appellant participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in August 1997.  In October 
1997 the Board remanded this claim to obtain verification of 
the appellants ACDUTRA for the summers of 1982 and 1983 and 
requested that the associated service medical records be 
obtained.

The RO issued a SSOC in January 2001.  It stated that service 
medical records for the summer of 1982 had not been obtained 
for review.  The service medical records that were submitted 
in connection with the claim did not constitute new and 
material evidence as they were essentially duplicates of the 
evidence already of record and were cumulative or redundant.  
The National Personnel Records Center (NPRC) indicated that 
no medical records were available for 1982 and 1983.

In July 2001, the RO received a letter from the medical 
records center at Fort Knox that stated there were no medical 
records for the appellant available.

In August 2001, the RO received a letter from the medical 
records center at Fort Bragg that stated the appellant was 
not in their medical records system.

Treatment records from the New Jersey VAMC dated October 1997 
to August 2001 indicated that the appellant was treated for a 
variety of conditions, to include both ankles, right more 
than left.

Treatment records from the Lyons VAMC dated October 1997 to 
August 2001 indicated the appellant was treated for plantar 
fasciitis, a right heel spur and very mild pain of the left 
foot in October 2000.

Treatment records from the East Orange VAMC (which included 
records from the Lyons Outpatient Clinic) dated October 1995 
to March 2002 noted that no records were available for the 
appellant from 1991.  The records noted in August 1986 that 
the appellant first suffered from bilateral Achilles 
tendonitis in 1984 with the last flare-up in July 1996.  It 
was noted that the appellant had bilateral heel spurs in 
September 1996.  The appellant noted in July 1996 that she 
had suffered from this problem since 1982.  It was noted in 
January 2001 that the appellant was diagnosed with mild 
bilateral plantar fasciitis and Achilles tendonitis.

Additional treatment records from the East Orange VAMC dated 
January 2002 to May 2003 indicated continuing complaints of 
right feel pain.  An MRI was completed in October 2001, which 
indicated the appellant's right ankle tendons and ligaments 
were intact.  No evidence of Achilles tendonitis or plantar 
fasciitis was found.

A SSOC was issued in July 2003 continuing the appellant's 
denial.  A subsequent SSOC was issued in January 2005 that 
informed the appellant that the evidence submitted after the 
July 2003 statement of the case (SOC) was duplicative of the 
evidence already of record.  The NPRC informed the RO that 
the appellant's active duty service was from July 1, 1984 to 
December 21, 1984.  There was no indication that the 
appellant was hospitalized or that she was in the registry of 
patients.  Active duty service for 1982 and 1983 was not 
verified.

Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

New and Material Evidence

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for that disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).  It does not apply to the appellant's claim as she 
filed his claim to reopen in October 1994.

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Court of Appeals for Veterans Claims (Court) has held 
that the VA has a statutory duty to assist the veteran in 
obtaining military records.  See Jolley v. Derwinski, 1 
Vet.App. 37, 39-40 (1990).  Despite numerous attempts by the 
RO, additional evidence regarding the veteran's military 
records was not located.  The RO's actions constitute a 
"reasonably exhaustive search" of all available options.  
See Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992).  The RO 
has satisfied the duty to assist the veteran through its 
actions.  See also Layno v. Brown, 6 Vet.App. 465, 469 
(1994); Garlejo v. Derwinski, 2 Vet.App. 619, 620 (1992).

Discussion

The unappealed January 1992 decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As explained above, 
the appellant's claim for service connection for bilateral 
Achilles tendonitis may only be reopened if she submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Therefore, the present inquiry will 
be directed to the question of whether any additionally 
submitted (i.e. after January 1992) evidence bears directly 
and substantially upon the specific matter under 
consideration, namely whether the appellant's current 
bilateral Achilles tendonitis was aggravated in service.

In essence, the previous denials of the appellant's claim by 
the RO were based on the lack of service medical records for 
the Summer of 1982 as well as the lack of competent medical 
evidence which service to link the appellant's current 
disabilities to aggravation in service.

The evidence of record received since the January 1992 
consists of duplicates of the appellant's service medical 
records, treatment records from the VAMCs in New Jersey, East 
Orange and Lyons, a DRO hearing, a Travel Board hearing, 
statements from Drs. D.C. and G. and personal statements from 
the appellant, her husband and her parents.  This evidence 
can be considered "new" in that it was not of record at the 
time of the January 1992 RO decision.  To some degree, 
however the treatment records and statements are not new, in 
that they are reiterative of previous claims made to the 
effect that she aggravated her bilateral Achilles tendonitis 
in service.  In any event, insofar as the DRO hearing and the 
Travel Board hearing testimony are "new", these documents 
are an attempt to support the appellant's assertion that her 
current disabilities are related to service and cannot be 
deemed material as defined under 38 C.F.R. § 3.156.


It is now well established that lay statements cannot be used 
to establish a nexus between a current disability and 
service.  The Court has held that where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).

Here, the record does not reflect that the appellant, her 
husband or her parents possess the medical training and 
expertise necessary to render an opinion concerning the 
diagnosis and etiology of the veteran's current bilateral 
Achilles tendonitis.  Their statements, therefore, 
unsupported by medical evidence, are neither probative of the 
central issue in this case nor so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the 
Court specifically noted "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
§ 5108."  The statements from the appellant, her husband and 
her parents are therefore not material.

Because the evidence added to the record is cumulative and 
redundant, the evidence cannot meet the test for new 
evidence, as defined in 38 C.F.R. § 3.156, and no further 
analysis is required with respect to the question of whether 
the additional evidence is "material."  See Smith v. West, 12 
Vet. App. 312, 315 (1999).  In the absence of new evidence, 
the request to reopen the claim of service connection for 
bilateral Achilles tendonitis necessarily falls short of the 
standard established in 38 C.F.R. § 3.156 (2001).  
Accordingly, the request to reopen the appellant's claim must 
be denied.
ORDER

New and material evidence has not been received with which to 
reopen a claim of entitlement to service connection for 
bilateral Achilles tendonitis.  The claim remains denied.

	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


